Citation Nr: 1717814	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-20 816A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to rating in excess of 20 percent for diabetes mellitus, type II. 

2. Entitlement for service connection for hypertension, to include secondary service connection due to diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1984 to August 1984 and from April 1986 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, KY which denied rating in excess of 20 percent for the Veteran's diabetes mellitus, type II, and service connection for her hypertension. 

The Veteran testified at a videoconference hearing before a Veteran Law Judge (VLJ), in November 2016, and transcript of the hearing is of record.  


FINDINGS OF FACT

1. The Veteran's diabetes mellitus does not require regulation of the Veteran's activities. 

2. The Veteran's hypertension is etiologically related to her military service. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for the Veteran's service-connected type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2016).  

2. The criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1111, 1112, 1113, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the Board is granting in full the benefit sought on appeal with respect to the claim for service connection of the Veteran's hypertension. Therefore, the Board need not discuss whether there has been compliance with the VCAA regarding the hypertension, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2015). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the increase rating claim for diabetes mellitus, the notice requirement of VCAA has been met by way of letters sent in December 2010 and June 2011.  These letters were sent to the Veteran before adjudication of the claim.  Any deficiency in the notice requirement is cured by numerous adjudication notifications sent to the Veteran outlining requirement to substantiate her claim and readjudication thereafter. 

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's VA medical records, private medical records, and service treatment records (STRs) are in the file.  In addition, the Veteran was given VA examinations in October 2015, March 2013, and May 2012.  The examiners' respective reports are of record, and document all the necessary findings for rating the Veteran's type II diabetes mellitus.  Review of these examination reports reveals that VA has satisfied the duty to assist by securing medical evidence regarding the manifestations of the Veteran's type II mellitus.  

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  Considering the record, the VA's duty to notify and assist under the VCAA has been satisfied and the Board will address the merits of the claim.  

II. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DC designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  

In this case, DC 7913 is applicable, as the Veteran has service-connected for type II diabetes mellitus.  Pursuant to DC, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, DC 7913.

In this instance, a 20 percent rating is assigned for the Veteran's type II diabetes mellitus.  While the Veteran has restricted diet and takes insulin to control her diabetes, the evidence does not establish that her diabetes requires regulation of activities-a necessary component of a 40 percent rating.  To the contrary, the Veteran's October 2015 VA and May 2012 VA examinations show that no regulation of activities is part of medical management of her diabetes.  Furthermore, the examination reports show that she seeks treatment for her diabetes less than 2 times per month with no hospitalization for episode of ketoacidosis or hypoglycemic. Veteran's testimony at the hearing was consistent with these examinations to the extent she indicated that her doctor did not restrict her activities.  See hearing transcript at 5.  For this reason, the manifestations of the Veteran's diabetes mellitus is not consistent with a 40 percent rating and the preponderance of the evidence weights against granting her claim. 

Note (1) to diagnostic code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  The Board acknowledges that the Veteran has developed additional complications of diabetes.  However, the Veteran's peripheral neuropathies of bilateral upper and lower extremities are already rated separately, and to include those manifestations again as a direct manifestation of diabetes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2016).  Other symptoms and conditions that could be a result of diabetes have not been diagnosed.  

III. Service Connection 

The Veteran contends that her hypertension is caused by her service-connected diabetes.  There is no medical nexus opinion that establishes that her hypertension is related to her diabetes.  However, because there is sufficient evidence to establish direct service connection on presumptive bases, the Board finds that no useful purpose would be served by delaying appellate review of this claim and remanding the case for further development of the secondary service connection claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (observing circumstances when a remand would not have any useful or meaningful purpose or result in any significant benefit to the claimant).   

Establishing direct service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Certain chronic diseases, including hypertension, that manifest in service or within one year following discharge from service may be service-connected on a presumptive basis under 38 C.F.R. § 3.309(a).  

Here, the Veteran has a current diagnosis of hypertension.  She was discharged from service in April 2006.  Although she testified that she did not have a high blood pressure during service, medical treatment records show that she was diagnosed with hypertension within a year of her separation from service.  In particular, outpatient medical records from VA clinic show that essential hypertension was a problem for the Veteran in October 2006 and there is a diagnosis of hypertension in November 2006.  Given that hypertension is a chronic disease, and considering all the evidence of record, the Board resolves all reasonable doubt in the Veteran's favor, to include on the issue of whether the hypertension was compensable within that year following separation.  



ORDER

A rating in excess of 20 percent for type II diabetes mellitus is denied.  

Service connection for hypertension is granted. 




____________________________________________

Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


